Citation Nr: 1607741	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia, claimed as stomach condition, to include as due to exposure to environmental hazards in Southwest Asia.

2.  Entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards in Southwest Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2004 to October 2005, with additional service in the Reserves and National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015 a videoconference hearing was held before the undersigned; a transcript is in record.

The Veteran's original September 2011 claim for service connection for "stomach problems" led the RO to characterize the corresponding issue on appeal as one seeking service connection for "stomach condition."  However, during the course of the appeal, medical evidence and the Veteran's testimony at the December 2015 Board hearing have clarified that his pertinent symptoms, including "feel[ing] full even though I haven't eaten anything," are associated particularly with his diagnosed GERD and hiatal hernia.  As discussed below, the Board finds that service connection for GERD with hiatal hernia is warranted in this case; this award of service connection contemplates all of the shown or alleged disabilities associated with the symptom complaints at issue.  The Board has recharacterized the issue on the title page of this decision to more clearly reflect that the matter features the GERD and hiatal hernia diagnoses.

The Veteran's May 2013 notice of disagreement (NOD) initiated an appeal seeking service connection for posttraumatic stress disorder (PTSD).  However, within two weeks of submitting the NOD (and prior to the issuance of a statement of the case), the Veteran submitted a signed written statement indicating that he did not disagree with the denial of service connection for PTSD.  The withdrawal of the NOD was recognized by the RO, and the PTSD issue is not before the Board.  
FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's GERD with hiatal hernia began in service and has persisted since.

2.  It is reasonably shown that the Veteran's sleep apnea began in service and has persisted since.


CONCLUSIONS OF LAW

1.  Service connection for GERD with hiatal hernia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.



GERD / Hiatal Hernia

The Veteran completed a period of active duty service in October 2005.  A December 2005 VA medical record shows that he complained of "full feeling and pain in epig[astric region]."  The medical assessment at that time included "Dyspepsia."  A May 2006 report of a VA Persian Gulf Registry Examination shows that the Veteran reported having "had some trouble with his stomach ever since he was in the Gulf.  He [] feels like he has gas, and does a lot of belching."  A July 2006 VA endoscopy report shows that a hiatal hernia was found during diagnostic testing associated with his heartburn.  The Veteran has testified, including during the December 2015 hearing, that the symptoms noted in a December 2005 VA medical report had their onset during his active service period concluding in October 2015.

The Veteran's VA medical records, including an April 2012 VA examination report prepared in connection with the claim on appeal, confirms that the Veteran has diagnoses of GERD and hiatal hernia.  The April 2012 VA examiner noted a diagnosis date in December 2005 for GERD and a diagnosis date in June 2006 for hiatal hernia.  The VA examiner found that there was "no evidence in the currently available medical literature that documents a link between hiatal hernia or GERD to environmental exposures that occurred while service in Southwest Asia."

The Board finds that the medical evidence reasonably indicates that the Veteran's GERD and hiatal hernia diagnoses are associated with the epigastric symptoms he reported to VA in December 2005.  The Board further finds that the documentation of the Veteran's report of these symptoms in December 2005 and thereafter, approximately two months following his separation from active duty service, is consistent with his credible testimony regarding the onset of those symptoms during service.  The Board finds that the medical evidence is reasonably corroborative of the Veteran's credible testimony regarding the in-service onset of the pertinent symptoms of GERD and hiatal hernia.

There is no significant evidence or indication of record that the Veteran suffered from GERD or hiatal hernia symptoms prior to the most recent period of active duty service, and he is presumed to have been in sound health in pertinent respects upon his entry to the period of active duty service.  Regardless of whether his GERD and hiatal hernia may be etiologically linked specifically to environmental exposures, onset of these disabilities during his active duty service is supportive of the claim for service connection.

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Board finds no reason to question the credibility of the Veteran's accounts, which are consistent with pertinent evidence from near to the time of his separation from active duty service, and are not directly or persuasively contradicted by any probative evidence in the record.  (The April 2012 VA medical opinion addresses whether GERD with hiatal hernia is linked to in-service exposures, but does not directly address whether the disability otherwise had onset in service.)  Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's GERD with hiatal hernia began in service and has persisted since.  The requirements for establishing service connection are met; service connection for GERD with hiatal hernia is warranted.

Sleep Apnea

The Veteran's VA medical records, including an April 2012 VA examination report prepared in connection with the claim on appeal, confirm that he has a diagnosis of obstructive sleep apnea.  Although the diagnosis is documented no earlier than 2010, the Veteran has testified (including in a July 2011 written statement) that he experienced associated symptoms of disrupted sleep and trouble breathing at night during (and following) his period of military service ending in October 2005.  He has reported that the symptoms persisted following service, until sleep apnea was diagnosed in 2010.  A September 2011 statement from a third party witness describes that the Veteran was experiencing fatigue and reporting difficulty sleeping and breathing at night around October 2005.

The April 2012 VA examiner found that there was "no evidence in the currently available medical literature that links a diagnosis of obstructive sleep apnea to a specific exposure event that occurred while serving in Southwest Asia."

A September 2013 private medical opinion from the Veteran's long-serving physician is of record and supports the Veteran's claim by concluding that the Veteran's sleep apnea likely had its original onset during his military service.  The September 2013 medical opinion explains that the authoring physician had known the Veteran "for about 30 years" and "reviewed [the Veteran's] service medical record and [his] more contemporary VA medical records and history."  The physician cited having been the Veteran's physician for his "entire adult life .... from 1981 to 2004."  The physician states that the Veteran  "did not come to me with any sleep issues such as sleeplessness or night terrors," and that "I did not make any diagnosis of sleep apnea during that time."  The physician goes on to explain that "I have read [the Veteran's] accounts of [his] issues ... encountered while in Iraq and also upon [his] return home, as well as several articles documenting a large number of veterans returning from Iraq and Afghanistan with various and multiple medical issues...."  The physician further cites that the Veteran had been "exposed to toxins from burn pits, environmental exposures such as diesel exhaust, dust and grit ... during the time of [his] military service in Iraq."  The physician cited the Veteran's "diagnosis of sleep apnea in 2010" and noted "the close association between hypertension and obstructive sleep apnea" while concluding: "[I]t is my medical opinion that it is more likely than not that obstructive sleep apnea was present but not diagnosed prior to [his] discharge from the military in 2005."  (The Board notes that the Veteran has service-connected hypertension.)

The Board finds that the September 2013 private medical opinion is competent probative evidence supporting the Veteran's claim.  The September 2013 private medical opinion is informed by thorough familiarity with the Veteran's medical history as well as review of the pertinent contents of the claims-file, and cites to particular details of the Veteran's medical history to explain the conclusion that the Veteran's sleep apnea likely originated during military service.

The April 2012 VA medical opinion concludes that there is no evidence in medical literature to link the Veteran's sleep apnea of in-service exposures.  Regardless of whether the sleep apnea is etiologically linked specifically to environmental exposures, onset of the disability during active service supports the claim for service connection.  The September 2013 private medical opinion is probative evidence that the Veteran's sleep apnea had onset during his military service.  As there is otherwise no evidence directly contradicting this conclusion, the Board finds that the September 2013 private medical opinion persuasive.

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Board finds no reason to question the September 2013 medical opinion by the Veteran's private physician, which is informed by thorough familiarity with the his medical history and pertinent medical principles.  The private medical opinion is not directly or persuasively contradicted by any probative evidence in the record; the April 2012 VA medical opinion addresses whether sleep apnea is linked to exposures in service, but does not directly address whether it otherwise had onset in service.  Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. §  5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's sleep apnea began in service and has persisted since.  The requirements for establishing service connection are met; service connection for sleep apnea is warranted.


ORDER

Service connection for GERD with hiatal hernia is granted.

Service connection for sleep apnea is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


